Citation Nr: 1737412	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-35 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD), also claimed with anxiety, depression, and nightmares for the period between August 14, 2009 and December 16, 2014.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 2003 to March 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a March 2017 Travel Board hearing.  A transcript of that hearing is of record. 

During the hearing, the VLJ noted that the Veteran was satisfied with the 70 percent rating assigned effective December 16, 2014, and that he was appealing the rating assignment for the period from August 14, 2009 to December 16, 2014.  Therefore, the issue that remains on this appeal is entitlement to an evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD), also claimed with anxiety, depression, and nightmares for the period between August 14, 2009 and December 16, 2014.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record. 



FINDINGS OF FACT

1. Since September 30, 2011, the evidence preponderates for finding that the Veteran suffered from near-continuous depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, both socially and professionally; and inability to establish and maintain effective relationships.

2. Although the Veteran has short-term memory loss, the evidence does not show grossly inappropriate behavior, persistent danger of hurting self or others, or disorientation to time or place at any time.  

3. At any time before September 30, 2011, the evidence does not reflect that the Veteran suffered from suicidal ideation, obsessional rituals, illogical, obscure, irrelevant speech, impaired impulse control, or neglect of personal appearance and hygiene.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a rating of 70 percent rating, but no higher, for PTSD have been met since September 30, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an initial rating in excess of 50 percent for PTSD prior to September 30, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5103 (a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to the increased rating claims would serve no useful purpose.

VA has made reasonable efforts to assist the appellant by obtaining relevant records which he has adequately identified.  This includes securing service, VA, and private treatment records and providing VA examinations.  The Veteran was notified and is aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (c) (2016).

As the Veteran has not identified any additional evidence relevant to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  38 U.S.C.A. § 5107(a) (West 2014).  

II. Increased Ratings for PTSD

The Veteran seeks for an evaluation in excess of 50 percent for his service-connected PTSD for the period between August 14, 2009 and December 16, 2014.  

Law and Regulations

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).

PTSD is evaluated under the provisions of 38 C.F.R. § 4.130, and is subject to the criteria of the General Rating Formula for Mental Disorders that provide for the following: 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

To demonstrate entitlement to a 70 percent evaluation, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including worker a work like setting); inability to establish and maintain effective relationships.

Entitlement to a 100 percent scheduler evaluation is warranted where there are such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (a) (2016).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2016).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016).

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  The Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").

Prior to August 4, 2014, one factor in evaluating psychiatric disorders was the global assessment of functioning score scale (GAF).  The scale was meant to represent psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV)).  Because this case was pending before the effective date of the regulatory change, the Board may consider the several global assessment of functioning scores assigned by VA examiners and other mental health personnel.  See 79 Fed. Reg. 45,093-02, 45,094 (August 4, 2014).

Under DMS-IV, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  Pertinent to this case, GAF scores ranging from 61 to 70 indicate that a veteran has some mild psychiatric symptoms (e.g., depressed mood and mild insomnia) or experiences some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household); however, the veteran is found to generally be functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2016).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2016).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2016).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014) ; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Legal Analysis

Facts:

In March 2009, the Veteran was evaluated for speech pathology due to polytrauma at VA.  He was found to have memory problems secondary to distractions in the form of flashback, as well as some language problems such as disorganized message formulation and reduced ability to maintain topics during discussions.  The Veteran worked as a military advisor for a television network, providing information that would increase the authenticity of productions.  He had 19 hour shift when filming.  The Veteran expressed high degree of satisfaction with his employment situation, but he slept only for 4 hours per night due to the work schedule and no normal sleeping pattern was possible.  The Veteran was noted to have irritability, intolerance, anger, but good ability to inhibit response.  He stated that working out at the gym and participating in hobbies were helpful.  He had hypervigilance, but not to the level of impaired impulse control.  He stated that he felt overwhelmed, but received regular support from individuals in his military unit.   

In June 2009, the Veteran went through an initial evaluation at the mental health clinic at VA.  He reported that he was experiencing high-level stress and anger management issues.  He also reported symptoms such as occasional nightmares, hypervigilance, intrusive thoughts and images, difficulty in concentrating, and irritability, but he had no excessive avoidance or significant interference or distress.  No history or current suicidal or homicidal ideation was found.  The Veteran was found to have strong coping skills and social support.  He was assigned a GAF score of 60.  

On August 14, 2009, the Veteran filed a claim for entitlement to service connection for his PTSD.  

In September 2009, the Veteran was afforded a VA examination for his PTSD.  His medical history includes anxiety, depression, insomnia, nightmares, fatigue, bilateral hearing loss, tinnitus, and lower back and knee pains.  It was noted that he experienced lack of motivation, was quick to get angry making it difficult to interact with others on both personal and professional basis.  He was agitated and frustrated with ringing in his ears, had trouble with sleeping.  Noted symptoms were lack of motivation; difficulty focusing and concentrating on tasks making it difficult to complete tasks or commitments; increased irritability resulting in altercations with others, which limited socialization to other Vets or immediate family members.  He was working for SONY as an electrician.  His relationship with his supervisor was fair and that with coworkers was good.  He had not lost any time from work.  His orientation was within normal limit.  Appearance and hygiene were appropriate.  Behavior was appropriate with good eye contact during the exam.  Mood swings ranged from calm to enraged and anxious.  Impaired attention and focus were noted.  No panic attacks were noted.  The Veteran had no delusion or history of delusion.  He had no history of hallucination or hallucination.  Obsessional rituals were absent.  Thought processes were appropriate.  He was able to read and understand directions.  No slowness in thought was observed and he did not appear confused.  He had no impaired judgment.  He had normal abstract thinking.  Memory was mildly impaired; he tended to forget names, directions, and recent events.  He had difficulty in recalling individuals' names or tasks he might have been asked to complete at work.  No suicidal or homicidal ideation was reported.  He was assigned a GAF score of 64.  The examiner opined that his psychiatric symptoms were mild or transient, but caused occupational and social impairment with degrees in work efficiency and occupational tasks only during a period of significant stress.  Moreover, the examiner noted that the Veteran exhibited adequate insight and judgment.  Mentally, he did not have difficulty performing activities of daily living (ADL).  

A July-August 2010 neuropsychological evaluation note indicates that the Veteran had independence with all ADLs, except for managing appointments, for which his roommate offered help.  The Veteran endorsed a history of passive suicidal ideation, but denied current ideation, intent or any attempts.  A GAF score of 60 was assigned.   

The evidence of record indicates that he was involuntarily laid off by SONY in March 2011.  Subsequently, he brought a lawsuit against the former employer for wrongful termination.  

A private psychologist evaluated the Veteran's PTSD conditions on August 28, 2011, and the report was received by the VA on September 30, 2011.  The examiner noted that the Veteran was evaluated at 30%, but the Veteran reported that his symptoms of severe nightmares, anxiety, and depression had worsened since his last evaluation.  He reported that his nightmares were accompanied by night sweats and he had intrusive thoughts.  He cried as he spoke, stating that while in service, he had a purpose, but here he was "wasting away" and needed to "do something important with [his] life."  He was observed to be extremely obsessive and he displayed a lack of trust that bordered on paranoia.  He stated that he was always looking around and when he drove, his head was constantly moving and that he didn't trust anyone.  The Veteran reported that he was unemployed since April 2011 and he was continuously depressed with lack of motivation.  He had difficulty interacting with others in a positive manner.  He was continually agitated and had difficulty in concentrating and focusing.  His affect was flat and his short-term memory was impaired.  His judgment was also noted impaired due to his suspiciousness and poor impulse control.  He exhibited some disturbance of motivation and mood and had difficulty establishing and maintaining effective social and work relationships.  A GAF score of 50 - 55 was assigned.  

Most recently, the Veteran underwent a VA examination in December 2014 for his PTSD conditions.  The examiner opined that the Veteran had occupational and social impairment due to his mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  

Noted symptoms are: depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss such as forgetting names, directions, or recent events, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene. 

The examiner found that his orientation was normal.  His appearance and hygiene were appropriate to the situation.  Mood and affect were unremarkable.  Communication was normal and speech was normal.  There were no hallucinations or delusions.  Thought processes were normal.  He had mild short-term memory issue, but no suicidal or homicidal ideation.  The Veteran reported that his symptoms were progressed; he was increasingly irritable and could be "set off easier."  He is less tolerant and more frequently angry.  He is more isolated socially and also isolated from his family.  

In March 2017, the Veteran testified at a Travel Board hearing.  He stated that he had issues with crowds, trouble working around people, and trouble with authority.  He indicated that he had sleep problems and could get easily agitated.  He reported having occasional nightmares with cold sweats.  He testified that certain smell, crowds, and noise triggered his memory and flashbacks.  He noted that he experienced spatial disorientation and lost sense of where he was.  He reported the he was kicked out from a party organized by his friend due to his impulsive behaviors against participants at the party.  He indicated that he felt isolated and had some suicidal feelings without any intent to attempt since 2006.  

Legal Analysis:

The Veteran's symptomatology more nearly approximates the 70 percent criteria for the period after September 30, 2011, (the date of receipt of the private evaluation) because the record summarized above indicates that he suffered from near-continuous depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, both socially and professionally; and inability to establish and maintain effective relationships.  As a result, the Veteran has occupational and social impairment in most areas such as work, family relationships, judgment, or mood.  

Here, during the period after September 30, 2011, the evidence of record demonstrates that the Veteran's PTSD symptomatology increasingly became worse compared with his condition before December 2011, in part, due to his involuntary layoff in March 2011 from SONY, against which, as the Veteran noted consistently,  he had brought a lawsuit.  Since then, the Veteran reported that his nightmares became worse and his mistrust in people became more significant, leading to his isolation from his friends and from his family.  The Veteran's mother also noted in her May 2017 statement how her outspoken and motivated son had become an "isolated recluse."  His inability to trust others led him to impaired judgment and impulse control, as noted by the Veteran's observation that he became easily upset with people.  His GAF score has gotten worse since the September 2009 examination.  In the latest examination conducted in December 2014, the Veteran's PTSD condition seemed to start having impact on his appearance and his ability to accomplish ADLs.  

Therefore, after carefully reviewing the extensive VA and private clinical data pertaining to the Veteran's service-connected PTSD and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for the 70 percent evaluation for PTSD have been met since September 30, 2011.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016); 38 U.S.C.A. § 5107 (West 2014) ; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  This is the date of receipt of the private medical report showing an increase in the symptoms.

However, the Veteran's symptomatology does not meet the criteria for the 100 percent disabling anytime since August 2009.  Although the Veteran has short-term memory loss, the evidence does not show grossly inappropriate behavior, persistent danger of hurting self or others, or disorientation to time or place.  

In addition, the Veteran's symptomatology does not meet the criteria for the 70 percent disabling before September 30, 2011.  

Here, at any time before September 30, 2011, the evidence does not reflect that the Veteran suffered from suicidal ideation, obsessional rituals, illogical, obscure, irrelevant speech, impaired impulse control, or neglect of personal appearance and hygiene.  Further, the evidence does not demonstrate that the Veteran's symptoms constitute the severity, frequency, and duration for the Veteran's motivation and mood disturbance or difficulty in establishing and maintaining effective work and social relationships  to the degree required by the 70 percent rating, i.e., the degree sufficient to depart from the 50 percent rating requirement of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Vazquez-Claudio v. Shinseki, 713 F. 3d 112, 116-17(holding that because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."). 

In conclusion, the evidence demonstrates that the Veteran's PTSD symptoms are fully and appropriately addressed by the criteria for a 70 percent rating since September 30, 2011, but there is no suggestion that the Veteran suffered from suicidal ideation, obsessional rituals, illogical, obscure, irrelevant speech, impaired impulse control, or neglect of personal appearance and hygiene nor that the degree of occupational and social impairment was sufficient to warrant a higher rating.  Therefore, a 70 percent rating for PTSD is not warranted for the period between August 14, 2009 and September 30, 2011.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 


ORDER

Entitlement to an evaluation of 70 percent, but no higher, for PTSD is granted since September 30, 2011, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 50 percent from August 14, 2009 to September 30, 2011, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


